DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 are pending.
Claims 1-13 are rejected.
Priority
Claims 1-13 are given the benefit of Provisional Application No. PCT/KR2017/013489, filed 11/24/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. t 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 May 2019, and 27 October 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Two sets of drawings were received on 22 May 2019. The replacement sheet with drawings for Figures 7, 8A and 8B is accepted. The set of drawings with Figures 1-7, 8A, and 8B is objected to. Figures 1 and 3 are objected to because the drawings do not reference a sequence identifier for the illustrated amino acid sequences. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. e Alternatively, the applicants may refer to the sequences of figures 1 and 3 by indicating SEQ ID NOS. in the brief description of the drawings in the specification as discussed below.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”
Refer to Section 5 titled “Drawings” regarding Figures 1 and 3.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Refer to Section 5 titled “Drawings” regarding Figures 1 and 3.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
s 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowledge of the actual and specific contents of the database, which are critical or essential to the practice of the invention but not included in the claims or specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Therefore, it would not have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have knowledge of the nearly 60,000 structures of human protein sequences archived in the Protein Data Bank.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, and 11-12 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
d.
r.
r.
r.
1.
n.
Claim 4 is indefinite because the metes and bounds of the phrase “has a higher binding strength to the target protein by a reference value or more than to the other candidate protein” are unclear. The limitation is not clear because of either the word usage or structure in the middle of the sentence that encompasses the phrase “by a reference value or more than to the other.”
Claim 4 is further indefinite because the metes and bounds of the terms “another candidate protein” and “other candidate protein” are unclear. It is suggested for the purpose of clarity, that the use of the term “another candidate protein” be distinguished from the usage of the term “second candidate compound”, and if appropriate to do so, then perhaps specify that “another candidate protein” is an off-target protein that is separate from the “target protein” set forth in claim 1.
Claim 5 is indefinite because the metes and bounds of the terms “another candidate protein”, “other candidate protein”, “second candidate protein”, and “candidate region” are unclear. It is suggested for the purpose of clarity, that the use of the term “second candidate protein” be distinguished from the usage of the term “second candidate compound”, and if appropriate to do so, then perhaps specify that the terms “another candidate protein” and “other candidate protein” refer to an off-target protein that is separate from the “target protein” set forth in claim 1. Furthermore, the term “candidate region” lacks clear specificity for which compound it is referring to.
d.
g.
c.
e.
Claim 6 is indefinite because the metes and bounds of the phrase “in the Protein Data Bank” are unclear. This limitation lacks specificity with respect to the specific information that is in the Protein Data Bank (PDB). Claim 6 is further indefinite because the metes and bounds of “searching” in the Protein Data Bank (PDB) are unclear due to the contents of the data bank varying over time.
t.
d.
d.
y.
s.
d.
d.
Claim 11 is further indefinite because the metes and bounds of the phrase “has a higher binding strength to the target protein by a reference value or more than to the other candidate protein” are unclear. The limitation is not clear because of either the word usage or structure in the middle of the sentence that encompasses the phrase “by a reference value or more than to the other.”
Claim 11 is further indefinite because the metes and bounds of the terms “another candidate protein” and “other candidate protein” are unclear. It is suggested for the purpose of clarity, that the use of the term “another candidate protein” be distinguished from the usage of the term “second candidate compound”, and if appropriate to do so, then perhaps specify that “another candidate protein” is an off-target protein that is separate from the “target protein” set forth in claim 1.
Claim 12 is indefinite because the metes and bounds of the terms “second candidate protein”, “candidate protein”, and “candidate region” are unclear. It is suggested for the purpose of clarity, that the use of the term “second candidate protein” be distinguished from the usage of the term “second candidate compound” used elsewhere, and if appropriate to do so, then perhaps specify that the terms “second candidate protein” and “candidate protein” refer to an off-target protein that is separate from the “target protein” set forth in claim 1. Furthermore, the term “candidate region” lacks clear specificity for which compound it is referring to.
n.
n.
y.
Claim 13 is indefinite because the metes and bounds of the term “candidate region” are unclear. The term “candidate region” lacks clear specificity for which compound it is referring to.
3
Claim 13 is further indefinite because the metes and bounds of the phrase “in the Protein Data Bank” are unclear. This limitation lacks specificity with respect to the specific information that is in the Protein Data Bank (PDB). Claim 13 is further indefinite because the metes and bounds of “searching” in the Protein Data Bank (PDB) are unclear due to the contents of the data bank varying over time.

s 
e
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion); and (c) laws of nature (naturally occurring relationships).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
	Independent claim 1 recites a method of discovering a drug candidate comprising: using a computer and bioinformatics to determine a disorder-to-order transition region of a target protein; using a computer to select first candidate compounds capable of binding to the disorder-to-order transition region from among a compound library by performing molecular docking on the disorder-to-order transition region in conjunction with a library of specific compounds; and using a computer to select a second candidate compound from among the first candidate compounds by performing a molecular dynamics simulation for the first candidate compounds and the disorder-to-order transition region. Independent claim 1 sets forth the abstract idea of a mental process with respect to determining a disorder-to-order transition region of a target protein; a mental process of selecting first candidate compounds capable of binding to the disorder-to-order transition region from among a compound library by performing molecular docking (i.e., observation, evaluation, and judgement); a mental process of selecting a second candidate compound from among the first candidate compounds by performing molecular dynamics simulations (i.e., observation, evaluation, and judgement). t t Independent claim 8 recites a computer that executes the method of claim 1. t Independent claims 1 and 8, but for the limitations of an apparatus comprising an input device for receiving a user’s instruction and specific data; a storage device for storing programs; a generic computer; determining a disorder-to-order transition region of a target protein; performing molecular docking on the disorder-to-order region in conjunction with a library of specific compounds; and performing a molecular dynamics simulation for the first candidate compounds and the disorder-to-order transition region, recite the abstract ideas of mathematical concepts and mental processes.
	 g r Dependent claim 3 further recites the abstract idea of a mental process with respect to selecting a second candidate compound from among the first candidate compounds according to “a higher number of sites” and “higher binding energy” (i.e., observation, evaluation, and judgement). t t Dependent claim 4 further recites the abstract idea of a mental process with respect to selecting the second candidate compound as a final candidate compound based on a higher binding strength (i.e., observation, evaluation, and judgement). Dependent claim 5 further recites the abstract idea of a mental process with respect to estimating a protein structure from amino acid sequence data and confirming a degree to which the second candidate protein binds to a protein structure of the candidate region.t t t Dependent claim 6 recites the abstract idea of a mental process with respect to estimating the protein structure of the candidate region by searching information of the candidate region in the Protein Data Bank (i.e., observation, evaluation, and judgement). t t Dependent claim 10 further recites the computing device selecting, as the second candidate compound, a compound having a higher number of sites binding to the disorder-to-order transition region or higher binding energy than reference values from among the first candidate compounds as a result of the molecular dynamics simulation. Dependent claim 10 further recites the abstract idea of a mental process with respect to selecting a second candidate compound from among the first candidate compounds according to a higher number of binding sites or higher binding energy (i.e., observation, evaluation, and judgement). t Dependent claim 11 further recites the abstract idea of a mental process with respect to selecting the second candidate compound as a final candidate compound when the second candidate compound has a higher binding strength to the target protein by a reference value or more than to the other candidate protein (i.e., observation, evaluation, and judgement). Dependent claim 12 further recites the abstract idea of a mental process with respect to estimating a protein structure from amino acid sequence data and confirming a degree to which the second candidate protein binds to a protein structure of the candidate region. t t Dependent claim 13 sets forth the abstract idea of a mental process with respect to estimating the protein structure of the candidate region by searching information of the candidate region in the Protein Data Bank (i.e., observation, evaluation, and judgement). t
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	The judicial exceptions noted above are not integrated into a practical application because the additional element of a computer in independent claims 1 and 8 does not improve the functioning of a generic computer and therefore does not integrate the recited judicial exceptions into a practical application. The additional elements in claim 8 of an input and a storage device do not improve the functioning of a generic computer and therefore do not integrate the recited judicial exceptions into a practical application. These additional elements do not describe any specific computational steps by which the computer system performs or carries out the judicial exceptions, and therefore are mere instructions to apply the abstract idea utilizing a computer system. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)). The additional elements in claim 8 of receiving a user’s instruction and specific data and storing programs,  are data gathering steps that do not integrate the judicial exceptions into a practical application. The additional element of a computer readable recording medium in claim 7 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element in claim 9 of receiving specific data from an external storage medium or database present in a network utilizes conventional computer components and processes, and is also a data gathering step that does not integrate the judicial exceptions into a practical application. Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 1-13 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional elements of computer components and processes in claims 1, 7, and 8, and the additional element in claim 9 of inputting data are conventional.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
	
	Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected over Bernardo and Silva (PeerJ. 2014. Vol. 2:e470, pp. 3-18) in view of Verheggen et al. (Proteomics. 2014. Vol. 14, pp. 367-377), Moritsugu et al. (Journal of American Chemical Society. 2012. Vol. 134, pp. 7094-7101), Shan et al. (Journal of Biological Chemistry. 2012. Vol. 287(36), pp. 30376-30384), and Okimoto et al. (PLoS Computational Biology. 2009. Vol. 5(10): e1000528, pp. 1-13).
Independent claim 1 recites a method of discovering a drug candidate comprising: using a computer and bioinformatics to determine a disorder-to-order transition region of a target protein; using a computer to select first candidate compounds capable of binding to the disorder-to-order transition region from among a compound library by performing molecular docking on the disorder-to-order transition region in conjunction with a library of specific compounds; and using a computer to select a second candidate compound from among the first candidate compounds by performing a molecular dynamics simulation for the first candidate compounds and the disorder-to-order transition region. Dependent claim 2 further recites using a computer to run a molecular docking program to perform molecular docking on any one compound and the disorder-to-order transition region comprised in the compound library. Dependent claim 3 further recites using a computer to run a molecular dynamics simulation program to select a second candidate compound from among the first candidate compounds, wherein the compound selected as a second candidate has a higher number of sites binding to the disorder-to-order transition region or higher binding energy than reference values among the first candidate compounds. Dependent claim 7 further recites using a computer readable recording medium having recorded thereon a program for executing the method of discovering a new drug candidate targeting a disorder-to-order transition region. Independent claim 8 recites an apparatus for discovering a drug candidate, comprising: an input device for receiving the input of a user’s instructions and specific data; a storage device for storing a docking program for performing molecular docking on a compound and a protein and a molecular dynamics simulation program of a compound and a protein specific site; and a computing device for using bioinformatics to determine a disorder-to-order transition region of a target protein, performing molecular docking on the disorder-to-order transition region in conjunction with a library of specific compounds by executing the docking program to select first candidate compounds capable of binding to the disorder-to-order transition region from among the compound library, and performing a molecular dynamics simulation on the first candidate compounds and the disorder-to-order transition region by executing the molecular dynamics simulation program to select a second compound from among the first candidate compounds. Dependent claim 9 further recites the specific data comprises at least one of data for the bioinformatics and library of specific compounds, and the input device receives the specific data from an external storage medium or a database (DB) present in a network. Dependent claim 10 further recites the computing device selecting, as the second candidate compound, a compound having a higher number of sites binding to the disorder-to-order transition region or higher binding energy than reference values from among the first candidate compounds as a result of the molecular dynamics simulation. 
Bernardo and Silva teaches a method of discovering a drug candidate (page 2, para. 1); performing molecular docking to select first candidates (page 6, Table 1); and performing molecular dynamics simulations to select second candidates from among the first candidate based on higher binding energy (page 7, Table 2).
Bernardo and Silva does not teach determining, by a computer device, a disorder-to-order transition region of a target protein using bioinformatics; performing molecular docking and molecular dynamics simulations on disorder-to-order transition regions; or using a compound library.
Verheggen et al. teaches using a computer device equipped with capabilities suitable for modern day proteomics studies (Abstract; and page 367, Section 1).
Moritsugu et al. teaches determining, by a computer device, a disorder-to-order transition region of a target protein using bioinformatics (Abstract).
Shan et al. teaches performing molecular docking and molecular dynamics simulations on disorder-to-order transition regions (page 30381, Discussion; and page 30377, column 1, para(s). 2-3).
Okimoto et al. teaches using specific data comprised of a library of specific compounds (Materials and Methods, page 9).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bernardo and Silva to incorporate the teachings of Verheggen et al. in view of Moritsugu et al., Shan et al., and Okimoto et al. by utilizing appropriate computing hardware (Verheggen et al., Abstract) capable of determining a disorder-to-order transition region of a target protein using bioinformatics (Moritsugu et al., Abstract), and then performing molecular docking and molecular dynamics simulations on the disorder-to-order transition regions (Shan et al., page 30377) utilizing specific data comprised of a library of specific compounds (Okimoto, page 9). One would have been motivated to incorporate the method taught by Verheggen et al. because the reference exemplifies the use of current technologies in computing as employed in the field of proteomics. This would have accomplished the predictable result of ensuring successful management of the complex calculations and subsequent data generation from molecular docking and molecular dynamics simulations. One would have been motivated to incorporate the method taught by Moritsugu et al. because the reference exemplifies the use of the multiscale enhanced sampling simulation technique to identify and characterize a disorder-to-order transition region of an intrinsically disordered protein. This would have accomplished the predictable result of achieving a requisite first-step task of identifying a target region for in silico simulations. One would have been motivated to incorporate the method taught by Shan et al. because the reference exemplifies the use molecular docking and molecular dynamics simulations directed specifically to disorder-to-order transition regions of an intrinsically disordered protein. This would have accomplished the predictable result of permitting the characterization of the binding interaction between molecules at a transition region within a disordered protein. One would have been motivated to use the method taught by Okimoto et al. because the reference exemplifies the use of the Protein Data Bank for retrieval of archived information made freely available as an enduring public good to promote basic and applied research across the sciences.
Claims 4 and 11 are rejected over Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., and Okimoto et al. as applied to claims 1-3 and 7-10 above, and further in view of Schmidt et al. (Future Medicinal Chemistry. 2014. Vol. 6(3), pp. 295-317).
Dependent claim 4 recites using a computer to confirm whether the second candidate compound binds to another candidate compound, wherein when the second candidate compound has a higher binding strength to the target protein by a reference value or more than to the other candidate protein, the second candidate compound is selected as a final candidate compound. Dependent claim 11 recites the computing device confirms whether the second candidate compound also binds to another candidate protein, and selects the second candidate compound as a final candidate compound when the second candidate compound has a higher binding strength to the target protein by a reference value or more than to the other candidate protein.
The combined teachings of Bernardo and Silva, Verheggen et al., Moritsugu et al., Shan et al., and Okimoto et al., are discussed above and incorporated fully here. Bernardo and Silvo further teach that the selection of the best candidates is based in part on the achievement of selective binding and the strength of bonds (page 13, para. 1).
Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., and Okimoto et al. as applied to claims 1-3 and 7-10 above, do not teach determining the selection of a second candidate compound based on the binding to another candidate protein, which the specification indicates as a process step to confirm whether an identified candidate compound has any side effect of binding to other proteins in advance (page 6, para. 1).
Schmidt et al. teaches the emerging role of computational approaches to off-target profiling in the drug-discovery process (Abstract; and Figure 6) with regard to lead candidate optimization (page 301, Figure 8; and page 311, column 2, para. 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., and Okimoto et al. as applied to claims 1-3 and 7-10 above, to incorporate the teachings of Schmidt et al. because the advent of in silico profiling methods and improvements in terms of accuracy provided the ability to predict various off-target affinities early in the discovery phase. One would have been motivated to use the method taught by Schmidt et al. because the reference exemplifies the use of software tools and techniques to flag compounds based on quality and potential safety concerns during the process of lead candidate discovery. This would have accomplished the predictable result of providing immediate and important impact on the quality of decision making in medicinal chemistry, particularly for either statistical experimental design, or for planning further in vivo chemical syntheses.
Claims 5-6 and 12-13 are rejected over Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al., and Schmidt et al. as applied to claims 1-4, 7-10, and 11 above, and further in view of Hassan (Genes & Genomics. 2015. Vol. 37, pp. 327-338).
Dependent claim 5 recites using a computer to determine a candidate region to which the second candidate protein is likely to bind based on a disorder region of the candidate protein determined based on an amino acid sequence of the candidate protein; using a computer to estimate a protein structure of the candidate region based on the amino acid sequence of the candidate region; and using a computer to confirm a degree to which the second candidate protein binds to a protein structure of the candidate region using a docking program. Dependent claim 6 further recites using a computer to estimate the protein structure of the candidate region by searching information of the candidate region in the Protein Data Bank (PDB), and when there is no search result, using the computer to perform homology modeling based on the amino acid sequence of the candidate region. Dependent claim 12 recites the computing device determines a candidate region to which the second candidate protein is likely to bind based on a disorder region of the candidate protein determined based on an amino acid sequence of the candidate protein, estimates a protein structure of the candidate region based on the amino acid sequence of the candidate region, and uses the docking program to confirm a degree to which the second candidate protein binds to a protein structure of the candidate region. Dependent claim 13 further recites the computing device estimates the protein structure of the candidate region by searching information of the candidate region in the Protein Data Bank (PDB), and when there is no search results, the computing device performs homology modeling based on the amino acid sequence of the candidate region to estimate a protein structure of the candidate region.
The combined teachings of Bernardo and Silva, Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al., and Schmidt et al. are discussed above and incorporated fully here. Okimoto et al. further teaches searching information of the candidate region in the Protein Data Bank.
Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al. as applied to claims 1-3 and 7-10 above, and Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al., and Schmidt et al. as applied to claims 4 and 11 above, do not teach determining, by the computer device, a candidate region to which the second candidate protein is likely to bind based on a disorder region of the candidate protein determined based on an amino acid sequence of the candidate protein; estimating, by the computer device, a protein structure of the candidate region based on the amino acid sequence of the candidate region; performing homology modeling based on the amino acid sequence of the candidate region; and confirming, by the computer device, a degree to which the second candidate protein binds to a protein structure of the candidate region using a docking program. 
Hassan teaches determining, by the computer device, a candidate region to which the second candidate protein is likely to bind based on a disorder region of the candidate protein determined based on an amino acid sequence of the candidate protein (page 328, column 2, para. 5; and page 334, column 2, para. 3; Table 2); estimating, by the computer device, a protein structure of the candidate region based on the amino acid sequence of the candidate region (page 328, column 2, para. 2; and page 329, column 1, para. 2); performing homology modeling based on the amino acid sequence of the candidate region (page 329, column 1, para. 3; and page 332, column 2, para. 1; and Figure 6); and confirming, by the computer device, a degree to which the second candidate protein binds to a protein structure of the candidate region using a docking program (page 334, column 2, para. 4; Table 3).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al. as applied to claims 1-3 and 7-10 above, and Bernardo and Silva in view of Verheggen et al., Moritsugu et al., Shan et al., Okimoto et al., and Schmidt et al. as applied to claims 4 and 11 above, to incorporate the teachings of Hassan because a proper functional and structural characterization of a protein is useful for structure-based molecule interaction and binding studies. One would have been motivated to use the method taught by Hassan because the reference exemplifies the use of amino acid sequences for estimating protein structure for the determination of likely binding sites. This would have accomplished the predictable result of increasing the optimization of lead candidate selection in the drug candidate selection process.
Conclusion
This office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672